           Case 2:20-cv-00204-JM Document 5 Filed 11/23/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION


SEAN WILLIAM LEE                                                          PETITIONER
Reg # 20178-076


VS.                                2:20-cv-00204-JM-JTR


DEWAYNE HENDRIX, Warden,
FCI Forrest City-Low                                                     RESPONDENT



                                        JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE. All relief sought is denied, and the case is closed.

       Dated this 23rd day of November, 2020.



                                                   ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
